Name: Commission Regulation (EC) No 1606/95 of 3 July 1995 amending Regulation (EEC) No 2179/92 laying down detailed rules for the application of the specific import measures for the Canary Islands as regards tobacco
 Type: Regulation
 Subject Matter: tariff policy;  plant product;  trade;  regions of EU Member States
 Date Published: nan

 Avis juridique important|31995R1606Commission Regulation (EC) No 1606/95 of 3 July 1995 amending Regulation (EEC) No 2179/92 laying down detailed rules for the application of the specific import measures for the Canary Islands as regards tobacco Official Journal L 153 , 04/07/1995 P. 0011 - 0012COMMISSION REGULATION (EC) No 1606/95 of 3 July 1995 amending Regulation (EEC) No 2179/92 laying down detailed rules for the application of the specific import measures for the Canary Islands as regards tobaccoTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1601/92 of 15 June 1992 concerning specific measures for the Canary Islands with regard to certain agricultural products (1), as last amended by Regulation (EC) No 3290/94 (2), Whereas Article 6 of Regulation (EEC) No 1601/92 provides for exemption from customs duties for direct imports into the Canary Islands of up to 20 000 tonnes of raw and semi-manufactured tobacco intended for the local manufacture of tobacco products; Whereas, with a view to and for convenience of administration, Commission Regulation (EC) No 2790/94 of 16 November 1994 laying down common detailed rules for the implementation of Council Regulation (EEC) No 1601/92 concerning specific measures for the Canary Islands with regard to certain agricultural products (3), as amended by Regulation (EC) No 2883/94 (4), should be applied as far as possible; Whereas Commission Regulation (EEC) No 2179/92 of 30 July 1992 laying down detailed rules for the application of the specific import measures for the Canary Islands as regards tobacco (5), as last amended by Regulation (EC) No 1770/94 (6), lays down detailed rules for the application of that measure; whereas the products qualifying under the scheme should be itemized; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Tobacco, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 2179/92 is hereby amended as follows: 1. The last paragraph of Article 2 is replaced by the following: 'Except where otherwise provided for in this Regulation, Articles 2 and 4 to 16 of Regulation (EC) No 2790/94 apply mutatis mutandis.` 2. The Annex is replaced by the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 July 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 July 1995. For the Commission Franz FISCHLER Member of the Commission ANNEX Products eligible for exemption from customs duties on direct imports into the Canary Islands for the period 1 July 1995 to 30 June 1996 >TABLE>